exhibitheader.jpg [exhibitheader.jpg]
GOODYEAR PROGRAM


EXHIBIT 10.1



--------------------------------------------------------------------------------

AMENDMENT NO. 6 TO THE GENERAL MASTER PURCHASE AGREEMENT

DATED 14 NOVEMBER 2016

--------------------------------------------------------------------------------

between
ESTER FINANCE TITRISATION
as the Purchaser
CREDIT AGRICOLE LEASING & FACTORING
as the Agent
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as the Joint Lead Arranger and the Calculation Agent
NATIXIS
as the Joint Lead Arranger
DUNLOP TYRES LTD.
as the Centralising Unit


and


THE SELLERS
(as listed in SCHEDULE 1)


CMS Bureau Francis Lefebvre
Avocats au Barreau des Hauts de Seine 
2, rue Ancelle
92522 Neuilly-sur-Seine Cedex, France
T +33 1 47 38 55 00 
info@cms-bfl.com



En accord avec les parties, les présentes ont été reliées par le procédé
ASSEMBLACT R.C. empêchant toute substitution ou addition et sont signées
uniquement en page(s) de signature.







--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE PAGE
1.DEFINITIONS    5
2.INTERPRETATION    5
3.PURPOSES    6
4.AMENDMENTS TO THE GENERAL MASTER PURCHASE AGREEMENT    6
5.RESCISSION AND RETROCESSION    8
6.FURTHER ASSURANCE    9
7.TERM    9
8.CONDITIONS PRECEDENT TO THE AMENDMENT    9
9.REPRESENTATIONS AND WARRANTIES    10
10.NO WAIVER – NO NOVATION    10
11.LIMITED RECOURSE – NON-PETITION    11
12.SIGNATURES AND REGISTRATION    11
13.PARTIAL INVALIDITY    11
14.MISCELLANEOUS    11
15.GOVERNING LAW – JURISDICTION    11


SCHEDULE PAGE
- LIST OF SELLERS
12

- NEW SCHEDULE 12
13

- FORM OF ASSIGNMENT AGREEMENT
15








--------------------------------------------------------------------------------





THIS AMENDMENT NO. 6 TO THE GENERAL MASTER PURCHASE AGREEMENT (THE "AMENDMENT")
IS ENTERED INTO BETWEEN:
1.
ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a specialized credit institution (établissement de crédit
spécialisé), having its registered office at 12, place des Etats-Unis, CS 70052,
92547 Montrouge Cedex, France, registered with the trade and companies registry
(Registre du commerce et des sociétés) of Nanterre under the number 414 886 226,
whose representative is duly authorised for the purpose of this Amendment (the
"Purchaser");

2.
CREDIT AGRICOLE LEASING & FACTORING, a company incorporated under French law and
authorised as a financing company (société de financement), having its
registered office at 12 place des Etats-Unis, CS 30002 92548 Montrouge Cedex,
France, registered with the trade and companies registry (Registre du commerce
et des sociétés) of Nanterre under the number 692 029 457, whose representative
is duly authorised for the purpose of this Amendment (the "Agent");

3.
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK a company incorporated under
French law and authorised as a credit institution (établissement de crédit),
having its registered office at 12, place des Etats-Unis, CS 70052, 92547
Montrouge Cedex, France, registered with the trade and companies registry
(Registre du commerce et des sociétés) of Nanterre under the number 304 187 701,
whose representatives are duly authorised for the purpose of this Amendment
("CREDIT AGRICOLE CIB", "Joint Lead Arranger" or the "Calculation Agent");

4.
NATIXIS, a limited liability company (société anonyme) incorporated under French
law and authorised as a credit institution (établissement de crédit), having its
registered office at 30 avenue Pierre Mendès-France 75013 Paris, France,
registered with the Trade and Companies Registry (Registre du commerce et des
sociétés) of Paris under number 542 044 524, whose representatives are duly
authorised for the purpose of this Amendment ("NATIXIS" or "Joint Lead
Arranger");

5.
DUNLOP TYRES LTD., a company incorporated under the laws of England and Wales
with company number 1792065 whose registered office is situated at Tyrefort,
88-89 Wingfoot Way, Birmingham B24 9HY, whose representative is duly authorised
for the purpose of this Amendment (the "Centralising Unit");

and
6.
THE COMPANIES LISTED IN SCHEDULE 1 (List of Sellers) (each, a "Seller";
together, the "Sellers").



3



--------------------------------------------------------------------------------





WHEREAS:
(A)
The Amendment Parties refer to the general master purchase agreement (the
"General Master Purchase Agreement") dated 10 December 2004, as last amended and
restated on 25 September 2014, according to the terms and conditions of which
the Sellers shall sell Ongoing Purchasable Receivables and Remaining Purchasable
Receivables to the Purchaser and the Purchaser agrees to acquire Ongoing
Purchasable Receivables and Remaining Purchasable Receivables from the Sellers
during the Replenishment Period.

(B)
Each Amendment Party enters into this Amendment in order to amend the General
Master Purchase Agreement so that it integrates and/or reflects (i) the
extension of the list of Excluded Debtors (for the German Seller only) set forth
in schedule 12 (List of Excluded Debtors) of the General Master Purchase
Agreement, (ii) the modification of certain applicable performance triggers,
(iii) the rescission (résolution) of the sale of certain Ongoing Purchasable
Receivables sold by the German Seller to the Purchaser and held over the
Additional Excluded Debtors, (iv) the assignment to the German Seller of certain
other receivables initially sold by the German Seller to the Purchaser and held
over the Additional Excluded Debtors and (v) the modification of the "Maximum
Concentration Rate"' definition so to allow, under certain conditions, the
increase of the concentration limit of a specific Group of Debtors.

(C)
In the light of the above, and subject to the provisions of article 35 of the
General Master Purchase Agreement, the Amendment Parties have agreed to amend
certain provisions of the General Master Purchase Agreement as follows.



4



--------------------------------------------------------------------------------






IT IS AGREED AS FOLLOWS:
1.    DEFINITIONS
Except as otherwise defined herein, capitalised terms and expressions used in
this Amendment (including its recitals and its schedules) shall have the same
meaning as ascribed to them in the General Master Purchase Agreement, as amended
by the Amendment.
"Additional Excluded Debtors" means any Debtor of the German Seller excluded
from the Securitisation Transaction as from the Commencement Date, as identified
in schedule 12, part B (List of Excluded Debtors (German Seller only)) of the
General Master Purchase Agreement by way of the Amendment.
"Commencement Date" means the first Funded Settlement Date immediately following
the date on which all the conditions precedent set forth in Article 8
(Conditions Precedent to the Amendment) will have been fulfilled.
"Rescinded Receivable" means any outstanding receivable fulfilling all the
following criteria:
(i)
it was sold by the German Seller to the Purchaser as an Ongoing Purchasable
Receivable on the Funded Settlement Date immediately preceding the date on which
all the conditions precedent set forth in Article 8 (Conditions Precedent to the
Amendment) will have been fulfilled, in accordance with the German Receivables
Purchase Agreement;

(ii)
it has not come into existence on or before the Assessment Date immediately
preceding the date on which all the conditions precedent set forth in Article 8
(Conditions Precedent to the Amendment) will have been fulfilled;

(iii)
it is held over an Additional Excluded Debtor.


2.    INTERPRETATION
In the Amendment, except if the context calls for another interpretation:
(i)
references to "Articles" and "Schedules" shall be construed as references to the
articles and schedules of the Amendment and references to the Amendment include
its schedules;

(ii)
headings are for convenience of reference only and shall not affect the
interpretation of this Amendment;

(iii)
words in the plural shall cover the singular and vice versa;

(iv)
words appearing in this Amendment in a language other than English shall have
the meaning ascribed to them under the law of the corresponding jurisdiction and
such meaning shall prevail over their translation into English, if any;

(v)
references to a person shall include its permitted assignees, transferees and
successors;

(vi)
references to a document shall mean such document, as amended, replaced by
novation or varied from time to time;

(vii)
references to any Securitisation Document shall be construed to mean such
securitisation document, as amended until the date hereof and as may be amended
and supplemented from time to time thereafter; and



5



--------------------------------------------------------------------------------





(viii)
references to the "Amendment Parties" shall be construed as references to the
parties to this Amendment, and an "Amendment Party" shall mean any of the
Amendment Parties.


3.    PURPOSES
3.1
The purposes of the Amendment is, in particular, to integrate and/or reflect:

(a)
the extension of the list of Excluded Debtors set forth in schedule 12 (List of
Excluded Debtors) of the General Master Purchase Agreement so to reflect the
exclusion of the Additional Excluded Debtors for the German Seller only;

(b)
the modification of certain applicable performance triggers;

(c)
the rescission (résolution) of the sale of the Rescinded Receivables;

(d)
the assignment to the German Seller of certain other receivables initially sold
by the German Seller to the Purchaser and held over the Additional Excluded
Debtors;

(e)
the modification of the "Maximum Concentration Rate" definition; and

(f)
as the case may be, certain other technical modifications.

3.2
To the extent necessary, and notwithstanding the Amendment, each Seller confirms
that each Collection Account Agreement to which it is a party shall be
maintained in full force and effect in accordance with its terms and conditions
as security for the relevant secured obligations (as stated in each such
Collection Account Agreement).


4.
AMENDMENTS TO THE GENERAL MASTER PURCHASE AGREEMENT

4.1
Amendment to schedule 12 (List of Excluded Debtors)

Schedule 12 (List of Excluded Debtors) of the General Master Purchase Agreement
shall be amended and replaced by the one attached as SCHEDULE 2 (New Schedule 12
- "List of Excluded Debtors").
4.2
Amendment to the "Maximum Overcollateralization Rate" definition

The "Maximum Overcollateralization Rate" definition stated in schedule 1 (Master
Definitions Schedule) of the General Master Purchase Agreement shall be amended
and replaced by the following definition:
""Maximum Overcollateralisation Rate" means, on each Funded Settlement Date, the
rate equal to 35%. Such rate may be modified provided that there has been an
amendment to the Master Subordinated Deposit Agreement."


6



--------------------------------------------------------------------------------





4.3
Amendments to article 13.3 (Early Amortisation Events in relation to any Seller
or the Centralising Unit)

Paragraphs (xii), (xvi) and (xviii) of article 13.3 of the General Master
Purchase Agreement shall be modified and read respectively as follows:
•
"(xii)    whenever on three (3) successive Funded Settlement Dates the
Overcollateralisation Rate Trigger is higher than the Maximum
Overcollateralisation Rate and such event is not waived within thirty (30) days
after notice received from the Purchaser or, if earlier, after a Responsible
Officer becoming aware of such event

For the purpose of this Article 13.3(xii), Overcollateralisation Rate Trigger
shall be calculated as follows: Maximum (Loss Reserve + Dilution Reserve; Floor
Reserve) + Customer/Supplier Reserve + Exchange Rate Reserve (as defined in
schedule 1 to the Master Subordinated Deposit Agreement)";
•
"(xvi)    the three-month rolling average of the Delinquency Percentage exceeds
3.8 %, and such event is not waived within thirty (30) days after notice
received from the Purchaser, or, if earlier, after a Responsible Officer becomes
aware thereof";

•
"(xviii)    the three-month rolling average of the Dilution Percentage exceeds
7.5 %, and such event is not waived within thirty (30) days after notice
received from the Purchaser, or, if earlier, after a Responsible Officer becomes
aware thereof".

4.4
Amendment to the "Maximum Concentration Rate" definition

The "Maximum Concentration Rate" definition stated in schedule 1 (Master
Definitions Schedule) of the General Master Purchase Agreement shall be amended
and replaced by the following definition:
""Maximum Concentration Rate" means:
•
10%, in relation to the Debtors of the Renault Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody's
and Standard &Poor's, and 6% so long as such Debtors maintain short-term ratings
lower than A2 / P2 but not lower than A3 / P3 from Moody's and Standard &
Poor's;

•
10%, in relation to the Debtors of the Peugeot Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody's
and Standard &Poor's, and 6% so long as such Debtors maintain short-term ratings
lower than A2 / P2 but not lower than A3 / P3 from Moody's and Standard &
Poor's;

•
10%, in relation to the Debtors of the Michelin Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody's
and Standard &Poor's, and 6% so long as such Debtors maintain short-term ratings
lower than A2 / P2 but not lower than A3 / P3 from Moody's and Standard &
Poor's;

•
10%, in relation to the Debtors of the BMW Group, taken as a whole, as long as
such Debtors maintain short-term ratings not lower than A2 / P2 from Moody's and
Standard &Poor's, and 6% so long as such Debtors maintain short-term ratings
lower than A2 / P2 but not lower than A3 / P3 from Moody's and Standard &
Poor's;



7



--------------------------------------------------------------------------------





•
10%, in relation to the Debtors of the Audi VW Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody's
and Standard &Poor's, and 6% so long as such Debtors maintain short-term ratings
lower than A2 / P2 but not lower than A3 / P3 from Moody's and Standard &
Poor's;

•
10%, in relation to the Debtors of the Itochu Group, taken as a whole, as long
as such Debtors maintain short-term ratings not lower than A2 / P2 from Moody's
and Standard &Poor's, and 6% so long as such Debtors maintain short-term ratings
lower than A2 / P2 but not lower than A3 / P3 from Moody's and Standard &
Poor's;

•
4%, in relation to any other Debtor and to any Debtors of a Debtor Group named
above which does not maintain the ratings specified above as a condition to a
higher Maximum Concentration Rate.".

4.5
Amendment to the Representations and Warranties

Paragraph (i) of article 11.1 of the General Master Purchase Agreement shall be
amended and replaced, as far as the French Seller is concerned, by the following
representation and warranty:
•
"in the case of the French Seller, it is a joint stock company (société par
actions simplifiée) duly incorporated and validly existing under French law;
or".

4.6
Amendment to schedule 6 (List of Adressees)

Schedule 6 (List of Adressees) of the General Master Purchase Agreement shall be
amended and replaced, as far as CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
and LMA S.A. are concerned, by the following:
"CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
12 Place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,
France
For the attention of: Carole d'Haeyere
Fax: 33 1 57 87 17 58
e-mail: carole.d'haeyere@ca-cib.com / titrisation@ca-cib.com


LMA S.A.
12 Place des Etats-Unis, CS 70052,
92547 Montrouge Cedex,
France
To: Ludovic Langnier / Philippe Favre / Daniel Piantoni
Fax: 33 1 57 87 17 55
E-mail: ludovic.langnier@ca-cib.com / philippe.favre@ca-cib.com /
daniel.piantoni@ca-cib.com / titrisation@ca-cib.com"

5.
RESCISSION AND RETROCESSION

5.1
Rescission (résolution) of the sale of the Rescinded Receivables

On the Commencement Date, the sale by the German Seller to the Purchaser of the
Rescinded Receivables shall be rescinded (résolue).


8



--------------------------------------------------------------------------------





5.2
Assignment of Sold Receivables

As an exception to the provisions of article 4.2 (Absence of retransfer of Sold
Receivables) of the German Receivable Purchase Agreement, and in accordance with
an assignment agreement to be entered on the Commencement Date, in the form of
SCHEDULE 3 (Form of Assignment Agreement), the Purchaser shall assign to the
German Seller certain Sold Receivables previously sold by the German Seller to
the Purchaser in accordance with the German Receivables Purchase Agreement as
further detailed in the assignment agreement referred to above.

6.    FURTHER ASSURANCE
Each of the Amendment Parties shall do all such acts and things necessary or
desirable to give effect to the amendments to be effected pursuant to this
Amendment.

7.    TERM
Unless otherwise agreed by all Amendment Parties, this Amendment shall take
effect on the Commencement Date.
The Amendment Parties hereby agree to take into consideration the modifications
to be made to the General Master Purchase Agreement with effect as from the
Commencement Date, or as from any other subsequent date specified herein, when
carrying out any and all calculations required to be made on or prior, and with
respect to, the Commencement Date, or such other subsequent date specified
herein, in accordance with the provisions of the Securitisation Documents.
In case the Commencement Date does not occur at the latest on the Funded
Settlement Date of 15 December 2016, the Amendment shall be null and void.
In case no assignment agreement in the form of SCHEDULE 3 (Form of Assignment
Agreement) is entered into on the Commencement Date, as provided for under
Article 5.2 (Assignment of Sold Receivables), the Amendment shall be null and
void.

8.
CONDITIONS PRECEDENT TO THE AMENDMENT

The Amendment shall only enter into force if, cumulatively:
(a)
a copy of the board of directors minutes of the Centralising Unit, approving the
terms and conditions of this Amendment and authorising the authorised
representatives of Centralising Unit to execute this Amendment on behalf of the
Centralising Unit and on behalf of each Seller, has been remitted in form and
substance satisfactory to the Purchaser (acting reasonably);

(b)
a copy of the shareholders resolutions of the German Seller, approving the terms
and conditions of this Amendment and the assignment agreement provided for under
Article 5.2 (Assignment of Sold Receivables) and acknowledging the powers of the
Centralising Unit to execute the Amendment on behalf of the German Seller, has
been remitted in form and substance satisfactory to the Purchaser (acting
reasonably);

(c)
the Rating Agencies have (i) been informed of the Amendment and (ii) confirmed
that the Amendment will not entail a downgrading or withdrawal of the current
ratings of the Notes issued by the Issuers and, as the case may be, the senior
units issued by the Fund, as envisaged by and in accordance with the provisions
of article 35 of the General Master Purchase Agreement; and

(d)
each Issuer and each Liquidity Bank has given its prior written consent to the
Amendment.



9



--------------------------------------------------------------------------------






9.    REPRESENTATIONS AND WARRANTIES
Each Seller and the Centralising Unit represents and warrants to the Purchaser
that, at the date hereof:
(i)
in the case of the French Seller, it is a joint stock company (société par
actions simplifiée) duly incorporated and validly existing under French law;

(ii)
in the case of the German Seller, it is a limited liability company
(Gesellschaft mit beschränkter Haftung) duly incorporated and validly existing
under German law;

(iii)
in the case of the Spanish Seller, it is a corporation (sociedad anónima) duly
incorporated and validly existing under Spanish law;

(iv)
in the case of the UK Seller and the Centralising Unit, it is a limited
liability company duly incorporated and validly existing under the laws of
England and Wales;

(v)
it has the capacity (a) to carry on its business, as currently conducted, and to
own all of the assets appearing on its balance sheet, except where failure of
such capacity would not be reasonably likely to result in a Material Adverse
Effect, and (b) to enter into the Amendment and perform its obligations under
the Transaction Documents to which it is a party;

(vi)
it does not require any power or authorisation to execute the Amendment or to
perform its obligations under the Transaction Documents to which it is a party,
that it has not already obtained, unless, in the case of any Governmental
Authorisation, the failure to obtain such authorisation would not be reasonably
likely to result in a Material Adverse Effect;

(vii)
except to the extent that no Material Adverse Effect would be reasonably likely
to result therefrom, the execution of the Amendment and the performance of its
obligations hereunder and/or under the General Master Purchase Agreement (as
amended by the Amendment) will not contravene (i) any provision of its articles
of association, (ii) any law or regulation applicable to it or (iii) any
provision of any contract or undertaking to which it is a party or by which it
is bound and that may adversely affect the rights of the Purchaser or the
collection of the Sold Receivables;

(viii)
the execution of the Amendment and the performance of its obligations under the
Amendment will not contravene (x) if such concept is applicable in the relevant
jurisdiction, the corporate interest (intérêt social) of the Centralising Unit
or the relevant Seller and (y) in the case of the German Seller, § 30 and seq.
of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung); and

(ix)
the Amendment and the General Master Purchase Agreement (as amended by the
Amendment) constitute its legal, valid and binding obligations and enforceable
in accordance with their terms, subject to applicable bankruptcy, insolvency,
moratorium and other laws affecting creditors' rights generally.


10.    NO WAIVER – NO NOVATION
10.1
The Amendment shall not be construed as a waiver of any right by any Amendment
Party to any of its rights under the General Master Purchase Agreement, to the
extent such rights are not modified by the Amendment.

10.2
The Amendment does not create any novation of the General Master Purchase
Agreement. Each Amendment Party agrees that the provisions of the General Master
Purchase Agreement, as amended by the Amendment, shall remain in full force and
effect.



10



--------------------------------------------------------------------------------





10.3
The Amendment Parties accept that any reference to the General Master Purchase
Agreement in another contract entered into by one Amendment Party is interpreted
as a reference to the General Master Purchase Agreement as modified by this
Amendment.


11.    LIMITED RECOURSE – NON-PETITION
Each of the Sellers, the Centralising Unit, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, NATIXIS and the Agent:
(a)
irrevocably and unconditionally waives any right that it may have to initiate
any proceeding whatsoever in relation to the contractual liability
(responsabilité contractuelle) of the Purchaser, except in the event of gross
negligence (faute lourde) or wilful misconduct (dol) of the Purchaser and agree
to limit their claims and recourse against the Purchaser (including in the event
of a breach by the Purchaser of any of its representations and warranties, or
any of its obligations hereunder) to the amount of the Available Funds on the
relevant date; and

(b)
irrevocably and unconditionally undertakes and agrees not to institute any legal
proceedings, take other steps or institute other proceedings against the
Purchaser, the purpose of which is the appointment of a conciliator or an ad hoc
agent, or the opening of receivership proceedings or insolvency proceedings
(sauvegarde, sauvegarde accélérée, sauvegarde financière accelérée, redressement
judiciaire or liquidation judiciaire) or any other similar proceedings.


12.    SIGNATURES AND REGISTRATION
12.1
The Amendment Parties hereby agree that, due to the Assemblact R.C. procedure,
which prevents any substitution or addition of any page, each Amendment Party
shall (i) initial the first and last page of the Amendment and (ii) sign on the
execution page.

12.2
The Amendment Parties hereby agree not to register the Amendment with the French
tax administration, although if one Amendment Party elects to do so, it shall
carry out such a registration at its own expense.

12.3
The Sellers, having the same interest in this Amendment, hereby agree that one
executed copy of this Amendment, to be kept by the Centralising Unit, shall form
title and represent the obligation of each Seller as if a separate original copy
had been executed by him.


13.    PARTIAL INVALIDITY
13.1
If a provision of the Amendment is or becomes illegal, invalid or unenforceable,
that shall not affect the legality, validity or enforceability of any other
provision of any Transaction Document.

13.2
Each Amendment Party agrees to negotiate in good faith to replace the affected
provisions, or parts of those provisions, with other valid and effective
agreements having substantially the same economic effect, having regard to the
subject matter and purpose of the Transaction Documents.


14.    MISCELLANEOUS
This Amendment is a Transaction Document.

15.    GOVERNING LAW – JURISDICTION
15.1
The Amendment shall be governed by and construed in accordance with French law.



11



--------------------------------------------------------------------------------





15.2
Any dispute as to the validity, interpretation, performance or any other matter
arising out of the Amendment shall be subject to the jurisdiction of the
competent courts of Paris.

[Signature page at the end of the Amendment]

SCHEDULE 1-LIST OF SELLERS
Name
Country
Register Number
GOODYEAR DUNLOP TIRES FRANCE S.A.S.
FRANCE
330 139 403 (NANTERRE)
GOODYEAR DUNLOP TIRES GERMANY GmbH
GERMANY
HRB 7163 (HANAU)
GOODYEAR DUNLOP TIRES ESPAÑA, S.A.
SPAIN
REGISTERED WITH THE COMMERCIAL REGISTRY OF MADRID UNDER SHEET 110718
GOODYEAR DUNLOP TYRES UK LTD.
UNITED KINGDOM
223064 (Birmingham)





12



--------------------------------------------------------------------------------






SCHEDULE 2    – NEW SCHEDULE 12
SCHEDULE 12 – LIST OF EXCLUDED DEBTORS
Part A – List of Excluded Debtors (applicable to all Sellers)
Until the Information Date following receipt by the Purchaser of a request from
the Centralising Unit to remove any such Excluded Debtor from this list:
Name
Identifier
GM France (Opel)
VAT/CMS number
FR90342439320
GM France (Saab)
VAT/CMS number
FR90342439320
Chevrolet France SAS
VAT/CMS number
FR00307593178
Adam Opel GmbH Rüsselsheim
VAT/CMS number
DE0000282244cm
Opel Eisenach GmbH
VAT/CMS number
DE0000159594cm
General Motors Belgium NV
VAT/CMS number
BE0404957875
Vauxhall Motors Ltd.
VAT/CMS number
GB850696990
General Motors España, S.L.
VAT/CMS number
ESB50629187
IBC Vehicles Ltd.
VAT/CMS number
GB850696990
General Motors, S.L.
VAT/CMS number
ESB50629187
Chevrolet España, S.A.
VAT/CMS number
ESA80870421
Saab Deutschland GmbH
VAT/CMS number
DE0000151393cm
Adam Opel AG
VAT/CMS number
DE111607872
Neumaticos J.M martinez S.A.
 







13



--------------------------------------------------------------------------------





Part B – List of Excluded Debtors (German Seller only)
Until the Information Date following receipt by the Purchaser of a request from
the Centralising Unit to remove any such Excluded Debtor from this list:
Name
Identifier
Volkswagen AG
VAT/CMS number
DE0000154333cm
Ford-Werke GmbH
VAT/CMS number
DE0000164966cm
Schmitz Cargobull AG
VAT/CMS number
DE0000150621cm
BMW AG
VAT/CMS numbers
DE0000155779cm, DE0001077623cm
Dr. Ing. h.c. F. Porsche AG
VAT/CMS number
DE0000158942cm
Audi AG
VAT/CMS number
DE0000188737cm
Daimler AG
VAT/CMS numbers
DE0000158858cm, DE0000294052cm, DE0000355738cm, DE0001092637cm, DE0029606373cm
Fahrzeugwerk Bernard Krone
VAT/CMS numbers
DE0112960341cm, DE0000286359cm, DE0000218913cm
IVECO ESPANA S.L.
VAT/CMS number
ESB61768511
RENAULT TRUCKS SA
VAT/CMS number
FR61954506077
RENAULT S.A.S.
VAT/CMS number
FR66780129987
PEUGEOT CITROEN AUTOMOBILES SA
VAT/CMS number
FR82542065479
NISSAN MOTOR MANUFACTURING
VAT/CMS number
GB386354325
Jaguar Land Rover Limited
VAT/CMS number
GB927153228
FCA Melfi S.p.A.
VAT/CMS number
IT01063750762





14



--------------------------------------------------------------------------------








SCHEDULE 3     - FORM OF ASSIGNMENT AGREEMENT
RECEIVABLES ASSIGNMENT AGREEMENT


In Paris, on [_______] 2016
This receivables assignment agreement (the "Agreement") is entered into between:
ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a specialized credit institution (établissement de crédit
spécialisé), having its registered office at 12, place des Etats-Unis, CS 70052,
92547 Montrouge Cedex, France, registered with the trade and companies registry
(Registre du commerce et des sociétés) of Nanterre under the number 414 886 226,
duly authorised for the purpose hereof ("ESTER");
and
GOODYEAR DUNLOP TIRES GERMANY GMBH, a limited liability company (Gesellschaft
mit beschränkter Haftung - GmbH) established under the laws of Germany and
registered with the commercial register of the local court in Hanau under
registration number HRB 7163 and having its office at Dunlopstrasse 2, 63450
Hanau, Germany, duly represented for the purpose hereof ("GDT Germany").
WHEREAS:
(A)
Within the context of the trade receivables securitisation program (the
"Program"), and in accordance with a German receivables purchase agreement (the
"German Receivable Purchase Agreement") dated 10 December 2004 entered into
between, in particular, ESTER, Dunlop Tyres Ltd. and GDT Germany, as last
amended and restated on 25 September 2014, GDT Germany assigns Ongoing
Purchasable Receivables and Remaining Purchasable Receivables it holds to ESTER
and ESTER acquires the same receivables from GDT Germany during the
Replenishment Period.

(B)
The German Receivable Purchase Agreement is, in particular, subject to a general
master purchase agreement dated 10 December 2004 and entered into between inter
alia ESTER, Dunlop Tyres Ltd. and GDT Germany (the "General Master Purchase
Agreement" or the "GMPA"), as last amended and restated on 25 September 2014.

(C)
Further to the execution on 14 November 2016 of an amendment n°6 to the General
Master Purchase Agreement (the "Amendment n°6 to the GMPA"), receivables against
certain Debtors of GDT Germany located in Germany, France, Spain, the United
Kingdom and Italy have been excluded from the Program.

(D)
Insofar as ESTER holds receivables over the Additional Excluded Debtors acquired
from GDT Germany, ESTER and GDT Germany agree on the assignment by ESTER to GDT
Germany of the receivables held over said Additional Excluded Debtors, as listed
in the schedule (List of Repurchased Receivables) attached to this Agreement
(the "Repurchased Receivables").

NOW IT IS HEREBY AGREED AS FOLLOWS:
1.
Unless stated otherwise, words and terms appearing herein with initial capital
letters which are not defined in the Agreement shall have the same meanings as
ascribed to them in the Amendment n°6 to the GMPA.



15



--------------------------------------------------------------------------------





2.
ESTER hereby transfers, for a total amount of EUR 73,810,999.98 (the "Repurchase
Price"), to GDT Germany, and GDT Germany purchases, the Repurchased Receivables.

3.
ESTER and GDT Germany agree that the Repurchase Price has been determined on the
basis of the accounting information as at the Assessment Date immediately
preceding the date on which all conditions precedent set forth in article 8 of
the Amendment n°6 to the GMPA have been fulfilled (included), as provided by the
Centralising Unit and GDT Germany in accordance with the terms and conditions of
the General Master Purchase Agreement. As a consequence, such determination
neither reflects the collections received in relation to the Repurchased
Receivables nor takes into account any event which may have occurred in relation
to the Repurchased Receivables, in each case after the Assessment Date
(included) immediately preceding the Commencement Date. Thus, and to draw the
consequences of the latter, ESTER and GDT Germany agree that :

•
the collections in relation to the Repurchased Receivables received by GDT
Germany after the Assessment Date immediately preceding the date on which all
the conditions precedent set forth in article 8 of the Amendment n°6 to the GMPA
have been fulfilled (included) shall not be repaid by GDT Germany and/or the
Centralising Unit to ESTER, as an exception to the provisions of the GMPA. Such
collections remain definitively acquired by GDT Germany;

•
the Repurchase Price is set as a flat price in accordance with the provisions of
paragraph 2 above.

4.
The Repurchase Price shall be recorded as a debit of the Current Account on the
Funded Settlement Date of [___].

5.
ESTER gives no representation and warranties in respect of the Repurchased
Receivables.

6.
On the date hereof,

•
ESTER shall provide the Agent with an executed copy of this Agreement; and

•
GDT Germany shall provide the Centralising Unit with an executed copy of this
Agreement.

7.
This Agreement (including, for avoidance of doubt, the transfer of Repurchased
Receivables governed by French law) shall be governed by French law, it being
provided that:

•
the transfer of Repurchased Receivables governed by German law shall be governed
by German law;

•
the transfer of Repurchased Receivables governed by Italian law shall be
governed by Italian law;

•
the transfer of Repurchased Receivables governed by Spanish law shall be
governed by Spanish law; and

•
the transfer of Repurchased Receivables governed by English law shall be
governed by English law.

8.
Any dispute as to the validity, interpretation, performance or any other matter
arising out of this Agreement shall be subject to the jurisdiction of the
competent courts of Paris (Cour d'appel de Paris).



16



--------------------------------------------------------------------------------





SCHEDULE 1 – LIST OF REPURCHASED RECEIVABLES


17



--------------------------------------------------------------------------------







ESTER FINANCE TITRISATION


 
GOODYEAR DUNLOP TIRES GERMANY GMBH


represented by:
 
represented by:




 




Name:
 
 
Name:
 
Title:
 
 
Title:
 



18



--------------------------------------------------------------------------------







SIGNATURE PAGE
Executed on 14 November 2016, in nine (9) original copies by:




ESTER FINANCE TITRISATION
as the Purchaser
 
CREDIT AGRICOLE LEASING & FACTORING
as the Agent
represented by:
 
represented by:


/s/ Edouard LEGRAND
 


/s/ Melanie PHAN
Name:
Edouard LEGRAND
 
Name:
Melanie PHAN
Title:
Directeur Général
 
Title:
 



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as the Joint Lead Arranger and the Calculation Agent


represented by:
 
represented by:


/s/ Dimitri Pruvost
 


/s/ Edouard LEGRAND
Name:
Dimitri Pruvost
 
Name:
Edouard LEGRAND
Title:
 
 
Title:
 







19



--------------------------------------------------------------------------------





NATIXIS
as the Joint Lead Arranger
represented by:
 
represented by:


/s/ Michel Combes
 


/s/ Thomas Pons
Name:
Michel Combes
 
Name:
Thomas Pons
Title:
C.O.O. GSCS Europe
 
Title:
 









DUNLOP TYRES LTD.
as the Centralising Unit
 
THE SELLERS
represented by:
 
represented by the Centralising Unit, represented by:


/s/ Chris Collins
 


/s/ Chris Collins
Name:
Chris Collins
 
Name:
Chris Collins
Title:
Authorized Signatory
 
Title:
Authorized Signatory



/s/ Malcolm Goodall    /s/ Malcolm Goodall
Name:    Malcolm Goodall    Name:    Malcolm Goodall
Title:    Authorized Signatory    Title    Authorized Signatory
En accord avec les parties, les présentes ont été reliées par le procédé
ASSEMBLACT R.C. empêchant toute substitution ou addition et sont signées
uniquement en page(s) de signature.




20

